Plaintiff alleged that on 1 January, 1930, the defendant, K. B. Johnson, and J. Beal Johnson executed and delivered a promissory note for $5,000, payable to Jacob Thompson, and that as collateral to said note there was pledged and "delivered to the plaintiff" certain shares of stock, and that no part of the note had been paid. The defendant demurred to the complaint upon the ground that there was no allegation as to whom the note was delivered or that the plaintiff was the owner or holder of said note. The demurrer was overruled and the defendant excepted and appealed.
It is true that the complaint is little more than a skeleton, but the judgment overruling the demurrer is sustained upon the authority ofDeloatch v. Vinson, 108 N.C. 148, 12 S.E. 895. The Court said: "The payee or endorser of a note is the prima facie owner and holder. The allegation that he is so is unnecessary, and if the defendant defends upon the ground that the plaintiff is not such owner, he should set up the facts showing title in someone else."
Affirmed. *Page 818